Case 8-19-71407-las Doc 36 Filed 01/08/20 Entered 01/08/20 11:43:41

Return Date Cc aCc>
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK © An

V \ccden \\ morcke- Case No. \A- T4OT Les
Chapter chao |

 

 

Debtor(s)

- - -X

 

 

NOTICE OF MOTION

O\o Ne, ett WD rR upen the annexed application of
TACs hearing will be held before the Hon.

Sak Oo\ la , Bankruptcy Judge, to consider the motion for an Order

granting relief as follows: fatee aS Qa Ws
C ho Pier I

 

 

 

 

 

 

b.. tw
= 2 OM} ,
OES = bos Date and time of hearing: owsar 2 32d BO2AD
fee So Location: U.S. Bankruptcy Court \
ot Qa“
o co Ny 290 Federal Plaza. GD \o
so nara Central Islip, New York 117
ee Courtroom # O, loor
Ts S sex

KR

Dated: Airway § Jodo
eat name: reaaeere 16 Sol STS]

Address:

 

 

 

 

Phone:
Email:

 

 

 
Case 8-19-71407-las Doc 36 Filed 01/08/20 Entered 01/08/20 11:43:41

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

: { \cdve wack, Case No. \Q-T (yo| las

Chapter cho he 4

 

Debtor(s)
anne x

 

APPLICATION IN SUPPORT OF MOTION
TO THE HON. Sear ca Cn , Bankruptcy Judge
YOu Wide © So , make this application in
ma.

I,
support of my be relief: 5 VS 99°

Chapter

In support of this motion, I hereby allege as follows:
Muse 1 Q rag he
Cc

 

S 4 Lo
7

   

 

 

 

 

 

 

 

 

 

 

 

 
Case 8-19-71407-las Doc 36 Filed 01/08/20 Entered 01/08/20 11:43:41

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

“Cle Bold ae gen

Chapter Chop |

 

Debtor(s)

— x

 

CERTIFICATE OF SERVICE

—\—

The undersigned certifies that on | \ Qrirase, & Qo, a copy of the annexed Motion was
served by depositing same, enclosed in a properly|addressed postage-paid envelope, in an official
depository under the exclusive care and custody of the United States Postal Service within the
State of New York, upon /below specify the name and mailing address of each party served]:

MH<ece ola Dre va ke® Qc 2S yoousre=
S60 Cesvece\ N\o to

Cores SSO, NL Wee
\ C0.
rele? + Renee ce Qofoc, Wesse™

Mdxoc nes for over *
lS o\> Counton, Vocd
Wesrouesy, New Voc SIe

Ode S . Cudnner, E%4:

CURA 2 MeSoc. okeS ) 0.Cc. |
AI Ano\\.woor Locd Suxe 20S

wrae Moat, NY yob0%
Dated:
(Maman 6 ste Signatire” ¥

 
